NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was discussed in an interview with Wayne Ellenbogen on 19 Jan 2022 and confirmed as approved on 28 Jan 2022.

The application has been amended as follows: 

Claims
The claims are amended per Supplemental Amendment filed 31 Jan 2022.
Specification
Examiner acknowledges and accepts the changes to the specification filed 22 Oct 2018, 19 Mar 2019, 13 Dec 2019, and 30 September 2021.
Drawings
Replacement drawings submitted in the supplemental amendment 31 Jan 2022 are acknowledged and accepted.
Allowable Subject Matter
Claims 2, 3, 7, 8, 9, 11, 12, 13, 14, 18, 19, 28, 31, 32, 33 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 9, closest prior art of record (viz. Shimonishi (JP-2002158219A) in view of Kunigi (JP2008277774A)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “a plasma source comprising…first ridges between the second surface of the first electrode and the surface of the dielectric layer…second ridges between the fourth surface and the surface of the dielectric layer, … positions of projections of the first ridges on to the first side of the aperture lying between positions of projections of the second ridges on to the second side of the aperture; wherein substantially no space remains for gas flow between the first electrode and the dielectric layer at contact surfaces where the first and second ridges are formed,” in the context of other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716